Citation Nr: 0306076	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition claimed as secondary to the service-connected 
disability of right knee total knee replacement.  

2.  Entitlement to an increased rating for status post total 
right knee replacement, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty military service from 
January 1971 to February 1973.  

These matters come on appeal from a September 2001 rating 
decision which denied the claims on appeal.  The veteran 
filed a notice of disagreement in October 2001.  The RO 
issued a statement of the case in July 2002.  The veteran 
filed a substantive appeal in August 2002.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2002; the transcript of that 
hearing is of record.  

REMAND

Preliminary review of the claims file reveals that in January 
2002, the RO received extensive records from the Social 
Security Administration potentially relevant to the veteran's 
claims on appeal.  The Board notes that some, but not all, of 
these records are duplicative of those already in the claims 
file.  Nevertheless, they do appear to contain complete 
outpatient treatment records (to include some dating from 
2000) that are not otherwise of record.  The RO issued a 
statement of the case in July 2002.  Unfortunately, the 
statement of the case does not clearly reflect the RO's 
consideration of all of the aforementioned evidence.  

A Statement of the Case must contain a summary of the 
evidence in the case relating to the issue or issue with 
which the appellant or representative has expressed 
disagreement.  38 C.F.R. § 19.29 (2002).  Given the apparent 
procedural defect in this case, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See 38 C.F.R. § 19.2 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1983).  Thus, a remand, 
for the RO to expressly consider evidence not specifically 
addressed in the SOC, is necessary to ensure that the veteran 
is afforded due process under the law.  

However, the Board also finds that, prior to readjudication 
of the claims on appeal, the RO should obtain medical opinion 
on the question of the relationship, if any, between the 
veteran's left knee condition and his service-connected right 
knee disability, as well as on the question of whether he is 
unemployable due to service-connected knee disability.  The 
claims file currently contains two medical opinions 
addressing the relationship between the left and right knee 
disabilities.  A March 2001 letter of Robert H. Baker, M.D. 
contains an opinion that the veteran's left knee 
deterioration is a direct result of the right knee condition.  
However, the extensive report of a May 2001 specialist 
examination by Stephen R. Hribar, M.D., contains an opinion 
that the veteran's left knee condition is more likely than 
not due to his weight and age.  Unfortunately, neither 
physician addressed whether the veteran's service-connected 
right knee disability has aggravated the left knee 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that secondary service connection is available for 
disability caused or worsened by a service-connected 
disability).  Moreover, the record does not include any 
medical opinion explicitly opinion addresses the question of 
whether, due to service-connected knee disability, the 
veteran is unable to obtain on retain substantially gainful 
employment.  The Board finds that such an opinion is needed 
to fully and fairly adjudicate the TDIU claim on appeal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  

While the Board regrets that further remand of these matters 
will further delay an appellate decision, such remand is 
necessary to ensure compliance with all due process 
requirements.  Accordingly, these matters are hereby REMANDED 
to the RO for the following action:  

1.  The RO should arrange for the veteran 
to undergo VA examination of his knees by 
an orthopedic specialist.  The entire 
claims file, to include a complete copy 
of this remand and all evidence added to 
the record pursuant to this remand, must 
be made available to physician designated 
to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, to 
include X-rays and range of motion 
studies (the latter expressed in 
degrees), should be accomplished, and all 
clinical findings should reported in 
detail.  With respect to each knee, the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

With regard to the right knee, in 
addition to reporting findings as set 
forth above, the examiner should indicate 
whether there is nonunion of the tibia 
and fibula requiring use of a brace.  
Additionally, the examiner should report 
whether the knee exhibits ankylosis. 

With regard to the left knee, the 
examiner should offer an opinion as to 
whether it is as least as likely as not 
that any present left knee disability a) 
was caused, or b) is aggravated 
(permanently worsened) by the veteran's 
service-connected right knee disability.  
In rendering this opinion, the examiner 
should expressly consider and address the 
March 2001 letter and the May 2001 report 
of Drs. Baker and Hribar, respectively.  
If aggravation is found, the examiner 
should offer an assessment as to the 
extent of additional left knee disability 
resulting from the aggravation. 

Finally, the examiner should offer an 
opinion to whether, without regard age or 
the impact of any nonservice-connected 
disabilities, it is as least as likely as 
not that the veteran's service-connected 
knee disability (to include right and the 
left knee disability, if the latter is 
deemed service connected) is sufficiently 
severe as to render him unable to obtain 
or retain substantially gainful 
employment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action must be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002), and implemented by 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)) are fully complied with and 
satisfied.  

6.  After accomplishing the requested 
development, and any additional 
notification and/or development action 
indicated, the RO should reajuducicate 
each of the claims on appeal in light of 
all pertinent evidence and legal 
authority.  The RO must provide full 
reasons and bases for its determinations. 

7.  If any of the benefits sought on 
appeal remain denied, the RO must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case, to include discussion of all 
evidence (to include Social Security 
disability records and additional records 
added to the claims file) that were not 
previously addressed in the SOC.  The RO 
should also afford them the appropriate 
opportunity to respond before the 
matter(s) is/are returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



